In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00103-CR
      ___________________________

      TYRELL CARLISLE, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1554548D


Before Sudderth, C.J.; Gabriel and Womack, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                I. INTRODUCTION

      In two issues, Appellant Tyrell Carlisle appeals from the judgment adjudicating

him guilty and sentencing him to twelve years’ confinement for burglary of a

habitation. Specifically, he complains that the fine assessed in the judgment was not

pronounced orally and therefore must be deleted from the judgment and that the trial

court violated his right to due process when it imposed money “DUE TO CSCD”1

and probation fees as “reparations” in the judgment of conviction. Sustaining the

first issue in its entirety and the second issue in part, we modify the judgment to

delete the fine and the money “DUE TO CSCD.” As modified, the judgment is

affirmed.

                                 II. BACKGROUND

      On October 9, 2018, Carlisle pleaded guilty to burglary of a habitation and,

pursuant to a plea agreement, was placed on deferred adjudication community

supervision for five years. See Tex. Penal Code Ann. § 30.02(a)(3); Tex. Code Crim.

Proc. Ann. art. 42A.101. In its order, the trial court also assessed an unsuspended




      1
        “CSCD” is a common initialism of the community-supervision and
corrections department. See Demerson v. State, No. 02-18-00003-CR, 2018 WL
3580893, at *1 n.2 (Tex. App.—Fort Worth July 26, 2018, no pet.) (mem. op., not
designated for publication).


                                         2
$500 fine and $279 in court costs, but it did not order restitution.2 Carlisle’s original

conditions of community supervision required him to pay $60 each month as a

supervision fee, $20 as a crime-stoppers fee, $500 as a fine, and $279 as court costs.

The conditions were later supplemented to include a requirement that he pay $3,500

in restitution at the rate of $70 per month. In addition to other conditions of

community supervision, Carlisle was required to “[s]ubmit a valid, non-dilute, non-

adulterated urine, hair, blood, breath, or saliva sample for testing for controlled

substances, alcohol, and cannabinoids according to the time and manner as directed

by the supervision officer” and to participate in Global Positioning System (GPS)

monitoring “until released by the Court.”

      On November 16, 2018, the State filed a petition to revoke Carlisle’s

community supervision and to adjudicate his guilt of the underlying offense. The

State alleged that Carlisle failed to comply with the rules and/or procedures of the

GPS monitor by cutting off or otherwise removing the device on or about

November 6, 2018, and that he failed to provide a urine sample on three occasions.

      At the February 15, 2019 hearing on the State’s allegations, the trial court

revoked Carlisle’s community supervision, adjudged him guilty of burglary of a

habitation, and sentenced him to twelve years’ confinement. See Tex. Penal Code

Ann. § 30.02(c)(2). The trial court did not announce any fine orally.

      2
        The terms of Carlisle’s plea agreement included a recommendation that
“restitution [would] be determined.”


                                            3
      In the resulting judgment, the trial court assessed a $500 fine, $279 in court

costs, and $3,500 in restitution.    As shown on the CSCD balance sheet, the

“reparations owed” was comprised of $240 in probation fees and $35 “DUE TO

CSCD,” as well as $279 in court costs, a $500 fine, and $3,500 in restitution. The

attached and incorporated order to withdraw funds authorized the withdrawal of

$1,0543 from Carlisle’s inmate trust account. Carlisle appealed from the judgment.

      In his brief, Carlisle complains that the fine assessed in the judgment was not

pronounced orally and must therefore be deleted from the judgment and that the trial

court violated his right to due process when it imposed money “DUE TO CSCD”

and probation fees as “reparations” in the judgment of conviction. The State agrees

that the fine assessed in the judgment was not pronounced orally and must, therefore,

be deleted from the judgment. With regard to the second issue, the State agrees that

the judgment should be modified to remove the $35 “DUE TO CSCD,” but it

disagrees that unpaid probation fees cannot be converted into reparations.

                                  III. DISCUSSION

      We first review the fine assessed in the judgment and whether it was

pronounced orally. Fines are different from other costs because they are punitive and

are intended to be part of the convicted defendant’s sentence. Armstrong v. State,


      3
        This amount appears to be the result of adding the amounts for reparations
(made up of the community-supervision fees and the amount “DUE TO CSCD”), the
fine, and court costs.


                                          4
340 S.W.3d 759, 767 (Tex. Crim. App. 2011). When guilt is adjudicated upon a

violation of a condition of community supervision, the order adjudicating guilt sets

aside the order deferring adjudication, including any previously imposed fines. Taylor

v. State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004).            The trial court’s oral

pronouncement of sentence controls over its written judgment to the extent that they

conflict. See id.; Mitchell v. State, No. 02-17-00112-CR, 2017 WL 6759032, at *1 (Tex.

App.—Fort Worth Dec. 28, 2017, no pet.) (mem. op., not designated for publication).

Here, although the judgment adjudicating guilt includes a $500 fine, the trial court

failed to orally announce any fine when it pronounced Carlisle’s sentence. Therefore,

the judgment must be modified by deleting the $500 fine.

      We next review the assessment of costs “to determine if there is a basis for the

cost.” Johnson v. State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). “Court costs, as

reflected in a certified bill of costs, need neither be orally pronounced nor

incorporated by reference in the judgment to be effective.” Armstrong, 340 S.W.3d at

766. Therefore, unlike the fine, the reparations, which are not fine-based, were not

part of Carlisle’s sentence and, therefore, were not required to be included in the trial

court’s oral pronouncement of sentence. See Demerson, 2018 WL 3580893, at *2.

      Carlisle attacks the “reparations” category of the money alleged to be due,

which includes funds characterized in the records as “probation fees” in the amount

of $240 and “DUE TO CSCD” in the amount of $35. While Carlisle argues that it is

unclear that unpaid probation fees and money “DUE TO CSCD” can be defined

                                           5
broadly as reparations, he acknowledges that we have held otherwise. See Zamarripa v.

State, 506 S.W.3d 715, 716 (Tex. App.—Fort Worth 2016, pet. ref’d). In addition, this

court recently held,

      [Appellant’s] sole argument covered only questions related to whether
      probation fees in general, including the fees assessed in his judgment of
      conviction, can be properly characterized as reparations under the law
      and therefore assessed as such. Having rejected that exact argument in
      the past, and being provided no additional argument or authority
      persuading us to revisit those prior holdings, we overrule [Appellant’s]
      sole point.

Kitchen v. State, No. 02-18-00374-CR, 2019 WL 3069871, at *3 (Tex. App.—Fort

Worth July 15, 2019, pet. ref’d). Therefore, the judgment properly included probation

fees in the amount of $240.

      However, the $35 “DUE TO CSCD” finds no support in the record. A fee

should be struck from the judgment if the authority for it cannot be discerned. See

Aguirre v. State, No. 02-18-00117-CR, 2018 WL 6844137, at *3 (Tex. App.—Fort

Worth Dec. 31, 2018, pet. ref’d) (mem. op., not designated for publication).

Therefore, the judgment must be modified to delete the $35 shown as “DUE TO

CSCD.”

                                  IV. CONCLUSION

      Having sustained Carlisle’s first issue in its entirety and his second issue in part,

we modify the trial court’s judgment and the incorporated order to withdraw funds to

delete the $500 fine and $35 “DUE TO CSCD.” As modified, we affirm the trial

court’s judgment. See Tex. R. App. P. 43.2(b).

                                            6
                                 /s/ Dana Womack

                                 Dana Womack
                                 Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 3, 2019




                             7